Citation Nr: 1718021	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	S. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from May 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.  

The Board notes that the Veteran's representative submitted additional lay and medical evidence after the May 2013 supplemental statement of the case was issued.  The evidence appears to be duplicative; however, the evidence was submitted with a waiver of consideration of the Agency of Original Jurisdiction (AOJ) and the Board may proceed with adjudication of the issue on appeal.

As the VA has previously denied a claim for entitlement to service connection for PTSD, the Board will first consider whether there is new and material evidence to reopen the previously denied claim for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  A July 2002 rating decision last denied a claim of entitlement to service connection for PTSD.

2.  The evidence received since the July 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.

3.  The Veteran's acquired psychiatric disability has been linked to her time in military service by a credible medical opinion.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that last denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the July 2002 denial of service connection for an acquired psychiatric disorder, and that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen her claim for entitlement to service connection for an acquired psychiatric disorder in September 2008.

At the time of his last final RO denial, evidence of record included VA and private medical treatment records, VA examinations, and available service treatment and personnel records.

Since the last final denial, evidence added includes the Veteran's statements, lay statements, additional VA treatment records, and a December 2012 VA mental disorders examination.   

Significantly, the December 2012 psychiatric examination indicates that the Veteran's anxiety disorder was related to an incident in service. 

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).   Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For historical purposes, the Veteran filed a request to reopen her claim for entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD) in September 2008.  The claim was denied in an October 2009 rating decision.  The Veteran disagreed with the denial of the claim, and this appeal ensued. 

The Veteran submitted various statements related to a claimed personal assault during service.  Specifically, she reported that she was assaulted both physically and verbally by her superior officer on numerous occasions during active duty service.   

Private treatment reports from Gulf View Family Medical Center reflect diagnoses of depression and anxiety in November 1999.  

Post service VA treatment reports reflect diagnoses of PTSD, major depressive disorder, and anxiety.   

A statement from the Veteran's sister dated in December 2012 reflects that she visited the Veteran while the Veteran was on active duty and she witnessed the Veteran's superior officer verbally harassing the Veteran.  She noted that the Veteran confided in her about how she was mistreated by her superior officer.  

At a December 2012 VA mental disorders examination, the Veteran was diagnosed with anxiety disorder.  The examiner opined that the Veteran's anxiety disorder was related to the Veteran's claimed in-service stressor.  The examiner found that it is at least as likely as not that the Veteran's record supports the occurrence of a military sexual assault, as the Veteran's military personnel file reflects behavior changes after the claimed assault.  The examiner also indicated that while the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, the Veteran does not meet the diagnostic criteria for PTSD due to lack of symptoms meeting the criteria for persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma). 

Having reviewed the claims file and relevant evidence of record, it is clear that the Veteran has a current diagnosis of anxiety disorder, which is a form of acquired psychiatric disorder.  Moreover, the VA examiner opined that the Veteran's anxiety disorder was related to her in-service personal assault.  The examiner provided a rationale for her conclusion.  As such, service connection for an acquired psychiatric disorder is warranted.

The nature and extent of the disability related to service is not at issue before the Board at this time.

With regard to the Veteran's claim for PTSD and major depressive disorder, the Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2016).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  As service connection for another acquired psychiatric disorder has been granted, the Veteran's claims for service connection for PTSD and major depressive disorder are rendered moot.

Duty to Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, a VA examination in this case has been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.

 Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


